ORDER

PER CURIAM.
AND NOW, this 7th day of February, 2007, the motion seeking summary relief and expedited consideration filed by Intervenor Presque Isle Downs, Inc., is hereby GRANTED, and the petition for review filed by Citizens Against Gambling Subsidies, Inc. and Paul F. Curry is QUASHED, as Petitioners did not pursue intervention to achieve party status in the administrative proceedings, nor have they alleged an interest that is direct. An opinion will follow.
Jurisdiction is relinquished, and the record is remanded to the Pennsylvania Gaming Control Board.